The offense is swindling. The punishment assessed is confinement in the state penitentiary for a term of two years.
There are no bills of exception or objections to the court's charge; the indictment is sufficient to charge the offense. The only question presented for review is the sufficiency of the evidence to support the conviction. The evidence adduced by the State, briefly stated, shows that on Saturday afternoon of August 28, 1936, appellant and one J. E. Goggan walked into Dr. Hicks office in Conroe and requested a loan of $200. The doctor inquired as to the security they had to offer and *Page 297 
the men replied that they had none. Upon being informed by the doctor that he was not interested in making the loan without security, appellant stated that Goggan owned certain lots in the City of Waco and suggested that they be used as collateral. A note was drawn for $200 payable to Dr. Hicks and due 60 days after date, which was signed by Goggan. To secure the prompt and punctual payment of said note when due, Goggan made, executed and delivered to Jerry Cartwright as Trustee, a deed of trust on lots, 3, 4, 7 and 8 in Block 12 of The Lazarus Addition in Waco, Texas. It was shown by the evidence that Goggan had no title or interest whatever in the property mentioned in the deed of trust. Consequently the representations made by appellant and Goggan to Dr. Hicks upon which he relied were false. By said representations they induced Dr. Hicks to deliver to appellant $200, and one-half of this amount was turned over to Goggan. It also appears from the testimony that appellant and Goggan knew these representations were false when they made them. They carried with them a description of property which neither of them owned, and which was doubtless used in the furtherance of their unholy enterprise. See Dix v. State, 124 S.W.2d 998, and authorities.
Having reached the conclusion that the evidence is ample to sustain the jury's conclusion of appellant's guilt, the judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.